DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 12, 16-18, 22-27, 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/06/2021.
Applicant's election with traverse of the Species illustrated in Figure 4A in the reply filed on 01/06/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not met her burden to show any serious search or examination burden would exits if currently pending claims as set forth in Section 6 (c) above were examined together.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Page 4 of the restriction requirement mailed July 06, 2020, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each species.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33
Claim 33 recites on line 11 that the second dish portion is located “generally inwardly” from said first dish portion.  The term “generally” renders the claim indefinite since it is unclear is the second dish portion is indeed located inwardly from said first dish portion, or not.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11, 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Glimpel et al. US 2007/0286691 (--Glimpel--).
In regards to claim 11, Glimpel discloses an endmill, the endmill having an outside tool diameter, a core diameter, and an end face portion (machining end), wherein the endmill further comprises one or more coolant passageways therethrough (40 and 41), and wherein, at least one of the one or more coolant passageways exits at an exit port located on the end face portion (see Figure 5).
In regards to claim 13, Glimpel discloses an endmill as set forth in claim 11, Glimpel discloses one or more dish portions (20 and 21), and wherein at least one of the one or more coolant passageways therethrough comprises an exit port (40 and 41) is located on a dish portion (see Figure 5).
claim 14, Glimpel discloses an endmill as set forth in claim 13, Glimpel discloses that the dish portion (20 and 21) comprises a first dish portion (20).
In regards to claim 15, Glimpel discloses an endmill as set forth in claim 13, Glimpel discloses that the dish portion (20 and 21) comprises a second dish portion (21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19-21, 28, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glimpel et al. US 2007/0286691 (--Glimpel--).
In regards to claim 19, Glimpel discloses an endmill as set forth in claim 11, Glimpel discloses that the endmill has two or more flutes (see Figure 5, refer to flutes 22), and the core diameter and the outside tool diameter.
Glimpel fails to disclose that the value of the core diameter is at least sixty percent of the outside tool diameter.
Since Glimpel does, however, disclose that the tool has a core diameter and that the tool has an outside tool diameter; the percentage of the core diameter in relation to the outside tool diameter constitute a defined value of the cutting tool. Therefore, the percentage of the core diameter in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a 
In regards to claim 19, Glimpel discloses an endmill as set forth in claim 19, Glimpel discloses that the endmill has three flutes (see Figure 5, refer to flutes 22).
In regards to claim 21, Glimpel discloses an endmill as set forth in claim 19, Glimpel discloses that the endmill has four flutes (see Figure 5, refer to flutes 22).
In regards to claim 28, Glimpel discloses an endmill as set forth in claim 19, Glimpel discloses that the endmill has a usable cutting portion with a length, the outside tool diameter.
Glimpel fails to disclose that the value of the length is of less than or equal to three times the outside tool diameter.
Since Glimpel does, however, disclose that the tool has a length and that the tool has an outside tool diameter; the ratio of the length in relation to the outside tool diameter constitute a defined ratio of the cutting tool. Therefore, the ratio of the length of the tool in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length and the outside of the diameter of the tool, will both depend on the desired cutting depth and the desired amount of material removal of workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a tool having a length and a defined outside tool   
In regards to claim 32, Glimpel discloses an endmill, having an outside tool diameter, and a core diameter, the endmill having four flutes (see Figure 5, refer to flutes 22).
Glimpel fails to disclose that the value of the core diameter is at least fifty eight percent of the outside tool diameter.
Since Glimpel does, however, disclose that the tool has a core diameter and that the tool has an outside tool diameter; the percentage of the core diameter in relation to the outside tool diameter constitute a defined value of the cutting tool. Therefore, the percentage of the core diameter in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the core in relation to the outside tool diameter will depend on the desired rigidness of the tool and also for the desired depth of the flutes for chip removal purposes. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a core diameter and a defined outside tool diameter, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Glimpel’s value of the core in relation to the outside tool diameter to be of a desired value such as at least fifty eight percent of the outside tool diameter.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 33, Glimpel discloses (as per Figure 5) a rotary cutter (1) for cutting a workpiece, said rotary cutter (1) comprising; a body, the body comprising a shank portion (2) 
Glimpel fails to disclose that the angle to which the second dish portion (21) slopes is in a range of from about twenty five (25) to about seventy (70) degrees.
Since Glimpel does, however, disclose that the tool has a second dish (21) sloping at an angle (see Figure 4); the range of to which the angle slopes inwardly constitute a defined value of the cutting tool. Therefore, the range to which the angle of the second dish portion slopes inwardly is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the range to which the angle of the dish portion slopes inwardly will depend on the type of material being machined and to prevent the cutting edge from breaking when machining that type of material (e.g. softer material require smaller angles while harder material require larger angles). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a second dish (21) sloping inwardly at an angle, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable ranges by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Glimpel’s second dish inclination angle to be   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722